Exhibit 10.1

 

AMENDMENT 2005-1

 

TO THE

 

IMMUNICON CORPORATION

 

AMENDED AND RESTATED EQUITY COMPENSATION PLAN

 

WHEREAS, the Immunicon Corporation (the “Company”) maintains the Immunicon
Corporation Amended and Restated Equity Compensation Plan (the “Plan”) for the
benefit of its eligible employees, non-employee directors, consultants and
advisors;

 

WHEREAS, since the adoption of the Plan, shares of the Company’s Common Stock,
par value $0.001 per share, (“Common Stock”) have been issued to eligible
participants consistent with the terms and conditions of the Plan; and

 

WHEREAS, in consideration of the number of unissued shares of Common Stock
remaining in the Plan and the anticipated number of shares of Common Stock to be
issued or transferred under the Plan during the foreseeable future, the Board of
Directors of the Company desires to amend the Plan to increase the total number
of shares of Common Stock authorized for issuance or transfer under the Plan by
an additional 500,000 shares, to a total of 4,266,667 shares.

 

NOW, THEREFORE, in accordance with the foregoing, effective upon approval by the
Company’s stockholders, the Plan is hereby amended as follows:

 

The first sentence of Section 3(a) of the Plan is hereby amended in its entirety
to read as follows:

 

“Subject to adjustment as described below, the aggregate number of shares of
common stock of the Company (“Company Stock”) that may be issued or transferred
under the Plan is 4,266,667 shares, which number of shares is inclusive of any
shares issued or transferred under the Plan prior to the Effective Date (the
“Share Amount”).”

 

IN WITNESS WHEREOF, to record the adoption of this Amendment 2005-1 to the Plan,
the Company has caused the execution of this instrument on this 15th day of
June, 2005.

 

    Attest:   IMMUNICON CORPORATION     JAMES L. WILCOX   By:  

/s/ EDWARD L. ERICKSON

--------------------------------------------------------------------------------

        Title:   Chairman and Chief Executive Officer